—In an action to recover damages for personal injuries, the plaintiff appeals from (1) an order of the Supreme Court, Suffolk County (Underwood, J.), dated May 16, 2000, which, upon renewal, granted the defendant’s motion for summary judgment dismissing the complaint, and (2) an order of the same court, dated October 16, 2000, which denied her motion, denominated as one for renewal and reargument, but which was, in actuality, for reargument.
Ordered that the appeal from the order dated October 16, 2000, is dismissed, as no appeal lies from an order denying re-argument; and it is further;
Ordered that the order dated May 16, 2000, is affirmed; and it is further;
Ordered that the respondent is awarded one bill of costs.
The Supreme Court properly granted the defendant’s motion for summary judgment as it demonstrated that it was not provided with prior written notice of the allegedly defective condition which caused the plaintiff to fall (see, Madtes v Town of Brookhaven, 275 AD2d 443; Town Law § 65-a; Town of Brookhaven Code § 84-1; see also, Amabile v City of Buffalo, 93 NY2d 471). In addition, the Supreme Court properly deemed the plaintiff’s motion for renewal and reargument to be, in actuality, a motion for reargument, the denial of which is not appealable (see, Bossio v Fiorillo, 222 AD2d 476; Halliday v Holliday, 218 AD2d 729).
The plaintiffs remaining contentions are without merit. Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.